DETAILED ACTION
Summary
This is the Final Office action based on the 15/825878 application RCE response filed 03/23/2021.  
Claims 1-21 are pending and have been fully considered.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner appreciates applicant’s work on this case. Since the priorly used prior art was overcome with the amendments made 03/23/2021, a further and thorough search was performed in attempt to move this case forward.

Two references of note were found. US 20090182263 by BURBANK is one and teaches of systems, methods, and devices for preparation of purified water and medicaments for various uses including blood treatment(abstract). BURBANK et al. further teach of a controller( read as a processor) for controlling the water quality(paragraph 0082 & 0085 among others), and further of a second controller which controls the concentrate/(dialysis fluid)(paragraph 0207 & 0208-0211). BURBANK et al. also teach of a PD treatment device having its own controller(paragraph 0228 & Figure 45). 
From what the examiner can see- BURBANK does not teach of the memory parts, and more specifically with two processor pairs (one pair for a water treatment device, and one pair for a peritoneal dialysis machine), but also from the examiners understanding, these memory parts paired with the many processor/controllers taught my BURBANK is an inherent part of the computerized devices of BURBANK. Without these memory parts, the multiple controllers/processors could not function as they are taught to do in BURBANK.

	If applicant’s invention differs from that of BURBANK, distinguishing structural amendments should be made, and then the examiner would be willing to consider such amendments through the AFCP 2.0 program, provided they are not too significant.



The examiner will note that the term “parameter,” is very broad, and applicant should ensure that they have appropriate disclosure that would make it obvious to one of ordinary skill in the art how to make use the instant invention with respect to the parameter term. Disclosure of this in response would be helpful.  Does applicant mean operating parameters in Claim 1?
All claims remain rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.





1.  Claims 1-21 are rejected under 35 U.S.C. 103(a) as being obvious over  BURBANK in US 20090182263 in view of PLAHEY in US 20080097283.
	With respect to Claims 1, 7-12, 15-19 & 14, BURBANK is one and teaches of systems, methods, and devices for preparation of purified water and medicaments for various uses including blood treatment(abstract). BURBANK et al. further teach of a controller( read as a processor) for controlling the water quality(paragraph 0082 & 0085 among others), and further of a second controller which controls the concentrate/(dialysis fluid)(paragraph 0207 & 0208-0211). BURBANK et al. also teach of a PD treatment device having its own controller(paragraph 0228 & Figure 45). BURBANK et al. also teach of the filter/water purification setup having a controller(labeled XTL on Figure 1B), and the PDC having its own controller/processor(labeled XT on Figure 45)(also see figures 45-46 & paragraph 0228). BURBANK et al. also teach of either one or both controller/processors communicating the flow rate(paragraph 0227 & Claims 47-48), and of a data link/transmission between the devices(paragraph 0126 & 0224)(it is obvious from these two teachings that this device/the taught processor/controllers perform the instantly claimed control of flowrates). BURBANK et al. also teach of the device having various memories(paragraph 0083  & 0128), and of a controllers controlling the amount of fluid delivered(paragraph 0082), and also of the fluid handling, dialysate fluid management being based on prescribed orders(paragraph 0121).  BURBANK does not teach of the memory parts, and more specifically with two processor pairs (one pair for a water 
	PLAHEY et al. teach of a peritoneal dialysis machine(abstract), and further teach of a controller for directing the sequence of operations on PD cycler to carry out peritoneal dialysis on the patient, together with a USB data communications interface including a USB port on the machine that accepts a USB flash drive, and a USB interface control system for managing the uploading and downloading of peritoneal dialysis related data, such as a digital record of therapy data following a treatment, a patient profile and prescription(paragraph 0011). It would have been obvious to one of ordinary skill in the art to use a prescription for the dialysis fluid as is taught in PLAHEY in the invention of BURBANK due to the need in the art for better peritoneal dialysis methods and the need to simplify the dialysis process and improve data communications of the device (PLAHEY, paragraph 0004-0010).
	With respect to Claim 2-5, BURBANK et al. also teach of either one or both controller/processors communicating the flow rate(paragraph 0227 & Claims 47-48), and of a data link/transmission between the devices(paragraph 0126 & 0224).
	With respect to Claim 6 & 13, 20, BURBANK et al. teach of a user interface (paragraph 0160).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797